Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
2. 	Claims 1-5, 8-14, 17-18 and 21-24 are currently pending.
3. 	Claims 1-5, 8-14, 17-18 and 21-24 are rejected.
4. 	Claims 1, 10 and 23 are independent claims.

Claim Objection
5. 	Claim 1 is objected to because of the following informalities: “a RRC” in lines 6, 11 and 14 should be “an RRC”.  Appropriate correction is required.
6. 	Claim 4 is objected to because of the following informalities: “a RRC” in line 2 should be “an RRC”.  Appropriate correction is required.
7. 	Claim 8 is objected to because of the following informalities: “a RRC” in lines 2-4 should be “an RRC”.  Appropriate correction is required.
8. 	Claim 10 is objected to because of the following informalities: “a RRC” in lines 11, 16 and 19 should be “an RRC”.  Appropriate correction is required.
9. 	Claim 13 is objected to because of the following informalities: “a RRC” in line 4 should be “an RRC”.  Appropriate correction is required.
10. 	Claim 17 is objected to because of the following informalities: “a RRC” in lines 2 and 4 should be “an RRC”.  Appropriate correction is required.
11. 	Claim 23 is objected to because of the following informalities: “a RRC” in lines 4, 6, 11 and 14 should be “an RRC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
12. 	Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13. 	Claim 8 recites the limitations "the first RRC message" in line 1 and "the second RRC message" in line 2.  There are insufficient antecedent basis for this limitation in the claim.
14. 	Claim 17 recites the limitations "the first RRC message" in line 1 and "the second RRC Setup message" in line 2.  There are insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
15. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18. 	Claims 1-5, 8-14, 17-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan Edward Tenny et al. (US 2022/0086931 A1), hereinafter Tenny, in view of Fangli Xu et al. (US 2021/0051758 A1), hereinafter, Xu.
For claim 1, Tenny teaches a method for a remote User Equipment (UE) to support UE-to-Network relay communication, comprising: 
establishing a PC5 connection with a first relay UE for a relay communication with a first network node (Tenny, Fig. 4 step 421 and paragraph 29 teach the remote and relay UEs perform discovery according to the discovery procedure, and PC5-RRC connection establishment according to the legacy procedure.); 
performing a Radio Resource Control (RRC) connection establishment procedure with the first network node via the first relay UE for establishing a RRC connection between the remote UE and the first network node (Tenny, Fig. 4 steps 431-443 and paragraphs 29-31 teach performing an RRC connection establishment procedure with the gNB403 via relay UE 402 for establishing an RRC connection between the remote UE 401 and the gNB 403.); 
receiving a security mode command from the first network node via the first relay UE (Tenny, Fig. 4 step 462 and paragraph 32 teach In step 461, gNB 403 sends a SecurityModeCommand to remote UE 401, which is forwarded by relay UE 402 on SRB1 in step 462, to establish security.); 
receiving a RRC Reconfiguration message from the first network node via the first relay UE (Tenny, Fig. 4 steps 472-482 and paragraph 32 teach receiving an RRC Reconfiguration message from the gNB 403 via the relay UE 402.); and 
 	transmitting a RRC Reconfiguration Complete message to the first network node via the first relay UE in response to reception of the RRC Reconfiguration message from the first network node (Tenny, Fig. 4 steps473-483 and paragraph 32 teach transmitting a RRC Reconfiguration Complete message to the gNB 403 via the relay UE 402 in response to reception of the RRC Reconfiguration message from the gNB 403.).
	Xu further teaches wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection (Xu, Fig. 11 and paragraph 113 teach If the ongoing exchange was for another procedure, such as reconfiguration, if access stratum (AS) security has been activated, the remote UE may perform a reestablishment procedure in the newly selected link.); wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE (Xu, Fig. 11 and paragraph 108 teach The RRC reestablishment message may include C-RNTI information for the remote UE 1102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tenny wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection; wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE taught in Xu in order to  increase the utility of such low cost and/or low power consumption wireless devices [Xu: summary].

For claim 2, Tenny and Xu further teach the method of claim 1, further comprising: transmitting a first RRC message for request of establishing the RRC connection between the first network node and the remote UE to the first network node via the first relay UE (Tenny, Fig. 4 steps 431-432 and paragraph 29 teach transmitting an RRC setup request to the gNB 403 via the relay UE 402.).
For claim 3, Tenny and Xu further teach the method of claim 1 further comprising: receiving a second RRC message for establishing the RRC connection between the first network node and the remote UE from the first network node via the first relay UE (Tenny, Fig. 4 steps 433-434 and paragraph 30 teach receiving an RRC setup message from the gNB 403 via the relay UE 402.).
For claim 4, Tenny and Xu further teach the method of claim 1 further comprising: transmitting a third RRC message to a second network node via a second relay UE for requesting RRC connection reestablishment when the remote UE initiates a RRC connection reestablishment procedure, (Tenny, Fig. 4 steps 431-441 and paragraph 29 teach transmitting a third RRC message to a second network node via a second relay UE for requesting RRC connection reestablishment when the remote UE initiates a RRC connection reestablishment procedure.) wherein the third RRC message includes the C-RNTI of the remote UE (Xu, Fig. 11 and paragraph 108 teach The RRC reestablishment message may include C-RNTI information for the remote UE 1102.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tenny wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection; wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE taught in Xu in order to  increase the utility of such low cost and/or low power consumption wireless devices [Xu: summary]).
For claim 5, Tenny and Xu further teach the method of claim 4, wherein the remote UE initiates the RRC connection reestablishment procedure, when the remote UE reselects a new relay UE, or when the first relay UE declares a radio link failure on a Uu link with the first network node (Xu, Fig. 16 step 1614-1624 and paragraph 116 teach the remote UE initiates the RRC connection reestablishment procedure when the first relay UE declares a radio link failure on a Uu link with the first network node.).
For claim 8, Tenny and Xu further teach the method of claim 4, wherein the first RRC message is a RRC Setup Request message, the second RRC message is a RRC Setup message, and the third RRC message is a RRC Reestablishment Request message (Tenny, Fig. 4 and paragraph 30-32 teach RRC setup request message, RRC setup message and RRC reconfiguration message. See also Xu Fig. 11.).
For claim 9, Tenny and Xu further teach the method of claim 1, wherein the PC5 connection is a PC5 RRC connection or a PC5 unicast link (Tenny, Fig. 4 step 421 and paragraph 29 teach the remote and relay UEs perform discovery according to the discovery procedure, and PC5-RRC connection establishment according to the legacy procedure.).
For claim 10, Tenny teaches a remote User Equipment (UE) (Tenny, Fig. 2 item 211) to support UE-to-Network relay communication, comprising: 
a processor (Tenny, Fig. 2 item 213); and 
a memory (Tenny, Fig. 2 item 212) operatively coupled to the processor, wherein the processor is configured to execute a program code to: 
establish a PC5 connection with a first relay UE for a relay communication with a first network node (Tenny, Fig. 4 step 421 and paragraph 29 teach the remote and relay UEs perform discovery according to the discovery procedure, and PC5-RRC connection establishment according to the legacy procedure.); 
perform a Radio Resource Control (RRC) connection establishment procedure with the first network node via the first relay UE for establishing a RRC connection between the remote UE and the first network node (Tenny, Fig. 4 steps 431-443 and paragraphs 29-31 teach performing an RRC connection establishment procedure with the gNB403 via relay UE 402 for establishing an RRC connection between the remote UE 401 and the gNB 403.); 
receive a security mode command from the first network node via the first relay UE (Tenny, Fig. 4 step 462 and paragraph 32 teach In step 461, gNB 403 sends a SecurityModeCommand to remote UE 401, which is forwarded by relay UE 402 on SRB1 in step 462, to establish security.); 
receive a RRC Reconfiguration message from the first network node via the first relay UE (Tenny, Fig. 4 steps 472-482 and paragraph 32 teach receiving an RRC Reconfiguration message from the gNB 403 via the relay UE 402.); and 
 	transmit a RRC Reconfiguration Complete message to the first network node via the first relay UE in response to reception of the RRC Reconfiguration message from the first network node (Tenny, Fig. 4 steps473-483 and paragraph 32 teach transmitting a RRC Reconfiguration Complete message to the gNB 403 via the relay UE 402 in response to reception of the RRC Reconfiguration message from the gNB 403.).
	Xu further teaches wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection (Xu, Fig. 11 and paragraph 113 teach If the ongoing exchange was for another procedure, such as reconfiguration, if access stratum (AS) security has been activated, the remote UE may perform a reestablishment procedure in the newly selected link.); wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE (Xu, Fig. 11 and paragraph 108 teach The RRC reestablishment message may include C-RNTI information for the remote UE 1102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tenny wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection; wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE taught in Xu in order to  increase the utility of such low cost and/or low power consumption wireless devices [Xu: summary].
For claim 11, Tenny and Xu further teach the remote UE of claim 10, wherein the processor is further configured to execute a program code stored in the memory to: transmit a first RRC message for request of establishing the RRC connection between the first network node and the remote UE to the first network node via the first relay UE (Tenny, Fig. 4 steps 431-432 and paragraph 29 teach transmitting an RRC setup request to the gNB 403 via the relay UE 402.).
For claim 12, Tenny and Xu further teach the remote UE of claim 10, wherein the processor is further configured to execute a program code stored in the memory to: receive a second RRC message for establishing the RRC connection between the first network node and the remote UE from the first network node via the first relay UE (Tenny, Fig. 4 steps 433-434 and paragraph 30 teach receiving an RRC setup message from the gNB 403 via the relay UE 402.).
For claim 13, Tenny and Xu further teach the remote UE of claim 10, wherein the processor is further configured to execute a program code to: transmit a third RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment when the remote UE initiates a RRC connection reestablishment procedure (Tenny, Fig. 4 steps 431-441 and paragraph 29 teach transmitting a third RRC message to a second network node via a second relay UE for requesting RRC connection reestablishment when the remote UE initiates a RRC connection reestablishment procedure.) wherein the third RRC message includes the C-RNTI of the remote UE (Xu, Fig. 11 and paragraph 108 teach The RRC reestablishment message may include C-RNTI information for the remote UE 1102.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tenny wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection; wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE taught in Xu in order to  increase the utility of such low cost and/or low power consumption wireless devices [Xu: summary]).
For claim 14, Tenny and Xu further teach the remote UE of claim 13, wherein the remote UE initiates the RRC connection reestablishment procedure, when the remote UE reselects a new relay UE, or when the first relay UE declares a radio link failure on a Uu link with the first network node (Xu, Fig. 16 step 1614-1624 and paragraph 116 teach the remote UE initiates the RRC connection reestablishment procedure when the first relay UE declares a radio link failure on a Uu link with the first network node.).
For claim 17, Tenny and Xu further teach the remote UE of claim 13, wherein the first RRC message is a RRC Setup Request message, the second RRC Setup message is an RRCReestablishment message, and the third RRC message is a RRC Reestablishment Request message (Tenny, Fig. 4 and paragraph 30-32 teach RRC setup request message, RRC setup message and RRC reconfiguration message. See also Xu Fig. 11.).
For claim 18, Tenny and Xu further teach the remote UE of claim 10, wherein the PC5 connection is a PC5 RRC connection or a PC5 unicast link (Tenny, Fig. 4 step 421 and paragraph 29 teach the remote and relay UEs perform discovery according to the discovery procedure, and PC5-RRC connection establishment according to the legacy procedure.).
For claim 21, Tenny and Xu further teach the method of claim 1, wherein the RRC Reconfiguration message is a very first or an earliest RRC Reconfiguration message received from the first network node after the AS security is activated, and/or the RRC Reconfiguration message is used to establish at least one new data radio bearer (DRB) (Tenny, Fig. 4 steps 461-482 and paragraph 32 teach receiving an RRC Reconfiguration message from the gNB 403 via the relay UE 402 after security establishment between the gNB 403 and the remote UE 401. See also Xu, Fig. 11 and paragraph 113.).
For claim 22, Tenny and Xu further teach the method of claim 10, wherein the RRC reconfiguration message is a very first or an earliest RRC Reconfiguration message received from the first network node after the AS security is activated, and/or the RRC Reconfiguration message is used to establish at least one new data radio bearer (DRB) (Tenny, Fig. 4 steps 461-482 and paragraph 32 teach receiving an RRC Reconfiguration message from the gNB 403 via the relay UE 402 after security establishment between the gNB 403 and the remote UE 401. See also Xu, Fig. 11 and paragraph 113.).
For claim 23, Tenny teaches a method for a network node to support User Equipment (UE)-to-Network relay communication, comprising: 
receiving a Radio Resource Control (RRC) Setup Request message from a remote UE via a relay UE for request of establishing a RRC connection between the network node and the remote UE(Tenny, Fig. 4 steps 431-432 and paragraphs 29 teach receiving a Radio Resource Control (RRC) Setup Request message from a remote UE 401 via a relay UE 402 for request of establishing a RRC connection between the remote UE 401 and the gNB 403.); 
transmitting a RRC Setup message to the remote UE via the relay UE for establishing the RRC connection (Tenny, Fig. 4 steps 433-434and paragraphs 30 teach transmitting a RRC Setup message to the remote UE 401 via the relay UE402 for establishing the RRC connection.); 
transmitting a security mode command to the remote UE via the relay UE (Tenny, Fig. 4 step 462 and paragraph 32 teach In step 461, gNB 403 sends a SecurityModeCommand to remote UE 401, which is forwarded by relay UE 402 on SRB1 in step 462, to establish security.); 
transmitting a RRC Reconfiguration message to the remote UE via the relay UE (Tenny, Fig. 4 steps 472-482 and paragraph 32 teach receiving an RRC Reconfiguration message from the gNB 403 via the relay UE 402.); and 
 	receiving a RRC Reconfiguration Complete message from the remote UE via the relay UE (Tenny, Fig. 4 steps473-483 and paragraph 32 teach transmitting a RRC Reconfiguration Complete message to the gNB 403 via the relay UE 402 in response to reception of the RRC Reconfiguration message from the gNB 403.).
	Xu further teaches wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection (Xu, Fig. 11 and paragraph 113 teach If the ongoing exchange was for another procedure, such as reconfiguration, if access stratum (AS) security has been activated, the remote UE may perform a reestablishment procedure in the newly selected link.); wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE (Xu, Fig. 11 and paragraph 108 teach The RRC reestablishment message may include C-RNTI information for the remote UE 1102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tenny wherein the security mode command is used for activation of Access Stratum (AS) security on the RRC connection; wherein the RRC Reconfiguration message includes a Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE taught in Xu in order to  increase the utility of such low cost and/or low power consumption wireless devices [Xu: summary].
For claim 24, Tenny and Xu further teach the method of claim 23, wherein the RRC Reconfiguration message is a very first or an earliest RRC Reconfiguration message transmitted by the network node after the AS security is activated, and/or the RRC Reconfiguration message is used to establish at least one new data radio bearer (DRB) (Tenny, Fig. 4 steps 461-482 and paragraph 32 teach receiving an RRC Reconfiguration message from the gNB 403 via the relay UE 402 after security establishment between the gNB 403 and the remote UE 401. See also Xu, Fig. 11 and paragraph 113.).

Response to Arguments
19. 	Applicant's arguments filed 09/15/2022 have been fully considered but they are moot because of the new ground of rejection.

Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412